UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7687


TROY W. DALTON,

                  Petitioner - Appellant,

             v.

GENE   M.   JOHNSON,     Director,   Virginia      Department    of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00337-GEC-MFU)


Submitted:    November 17, 2009             Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy W. Dalton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Troy Dalton seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                       The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of     appealability           will       not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)        (2006).          A    prisoner          satisfies       this

standard    by    demonstrating         that       reasonable         jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the      district         court         is     likewise          debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th     Cir.     2001).       We    have    independently            reviewed       the

record    and     conclude       that   Dalton       has    not       made    the    requisite

showing.       Accordingly, we deny Dalton’s motion for a certificate

of appealability, deny leave to proceed in forma pauperis, and

dismiss the appeal.              We dispense with oral argument because the

facts    and     legal   contentions         are    adequately          presented      in     the

materials       before     the    court      and    argument          would    not    aid    the

decisional process.

                                                                                     DISMISSED



                                              2